Citation Nr: 0211722	
Decision Date: 09/11/02    Archive Date: 09/19/02	

DOCKET NO.  01-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a movement 
disorder, claimed as residuals of a nerve injury, to include 
as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder, also claimed as reflux and injury to the esophagus, 
to include as a manifestation of undiagnosed illness. 


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974 and from September 1981 to September 1999, 
including service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO) which, among other 
determinations, denied service connection for a nerve injury 
and stomach problems.  The veteran testified at a travel 
board hearing held at the RO in October 2001 before the 
undersigned Board member in connection with his appeal of 
these and other RO determinations.  

A March 2002 Board decision denied service connection for 
claimed disorders of the wrists, knees and lumbar spine and 
awarded service connection for easy fatigability and memory 
impairment as manifestations of undiagnosed illness.  The RO 
subsequently assigned a 30 percent rating for disability 
manifested by memory impairment and a 20 percent rating for 
disability manifested by easy fatigability due to undiagnosed 
illness, effective October 1999.  The issues decided in March 
2002 are no longer before the Board and will not be addressed 
herein.  

Pursuant to authority granted by newly promulgated VA 
regulations, the Board undertook additional development of 
the issues of entitlement to service connection for a nerve 
injury and entitlement to service connection for stomach 
problems, including as disability constituting manifestations 
of undiagnosed illness related to the Persian Gulf war.  See 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 19.9(a)(2)].  At the direction of the Board, 
additional documentary evidence was obtained and the veteran 
underwent VA gastrointestinal and neurological examinations.  
The Board will proceed to consider this new evidence in 
association with all of the evidence of record in reviewing 
the issues on appeal.
See 38 U.S.C.A. § 7104(a) (West 1991).

FINDINGS OF FACT

1.  The veteran served on active duty in Southeast Asia 
during the Persian Gulf War.

2.  The competent and probative evidence of record shows that 
the veteran has gastroesophageal reflux disease which had its 
onset during his period of military service.  

3.  The competent and probative evidence of record shows that 
the veteran has a movement disorder which had its onset while 
he was in active military service.


CONCLUSIONS OF LAW

1.  A movement disorder characterized by involuntary 
twitching of the upper extremities, neck and right lower 
extremity was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).

2.  Gastroesophageal reflux disease was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction, the two issues remaining after 
the Board's March 2002 decision are the issues involving 
service connection for a neurological disability 
(characterized as a movement disorder) and a gastrointestinal 
disability.  The Board undertook additional development of 
those issues, which has been accomplished. 

In the interest of clarity, the Board will initially discuss 
VA's responsibility to provide notification and assistance to 
the veteran.  The law and regulations pertaining to the 
issues on appeal will be briefly reviewed.  The Board will 
then separately discuss the two issues on appeal.  

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines the obligations of VA with 
respect to the duty to assist.   Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also effective 
November 9, 2000.  In this case, the regulations are thus 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  

In this case, the statement of the case issued in August 2000 
notified the veteran of the pertinent law and regulations and 
of the evidentiary deficiencies that resulted in the denial 
of the claim.  The Board's letter of June 2002 to the veteran 
described the requirements of the VCAA and explained the 
specifics of the VCAA.  The letter explained in detail which 
information was required from him and made it clear what 
actions would be taken by the Board to obtain further 
evidence on his behalf following receipt of the such 
information.  These documents are sufficient to apprise the 
veteran of the evidence required to support the claim and of 
the procedures that would be followed in furtherance of the 
duty to assist.  See Quartuccio v. Principi, 16 Vet. App 183 
(2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA provides that VA 
assistance shall include obtaining a medical examination or 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  

The RO and the Board have taken appropriate steps to assist 
the veteran in the development of his claims.  As noted in 
the Introduction, the Board undertook additional evidentiary 
development pursuant to newly-promulgated regulations, 
including physical examinations of the veteran.  As directed 
by the Board, and as reported below, VA examinations were 
performed in July 2002.  The fruits of the Board's efforts 
include evidence that is strongly favorable to the claims 
with respect to both issues which are now before the Board.  

The veteran has been given ample opportunity to present 
evidence and argument in support of the veteran's claims, 
including an appearance before the undersigned at an October 
2001 Travel Board hearing at the RO.  On the basis of the 
Board's review of the claims folder, there is no indication 
that the veteran has further evidence or argument to submit.  
The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  

The Board concludes that the VA has made all reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claims and that both the notice and duty to assist 
provisions of the VCAA have been satisfied.  The Board will 
therefore proceed to consider the claims on their merits.  

Pertinent law and regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
claimed disability was incurred in or aggravated by service.  
See 38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Service connection - undiagnosed illnesses

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317 (2001).

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or not later than December 31, 2006, 
and by history, physical examination and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. § 3.317(a)(1) 
(2001); 66 Fed. Reg. 56614-56615 (Nov. 9, 2001).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

1.  Entitlement to service connection for residuals of a 
nerve injury, including disability claimed as a manifestation 
of undiagnosed illness

Factual background

The veteran's service department medical records are negative 
for any form of nerve injury.  The veteran underwent a number 
of physical examinations in service and the neurological 
evaluation was reported as normal on each occasion.  

In a report of medical history filled out in connection with 
an examination for retirement in May 1999, the veteran put an 
"X" in the box for reporting nerve injury.  He reported a 
"bad muscle spasm or twitching in either side of shoulder."  
Elsewhere he reported that his right shoulder twitched, 
sometimes the left, and that this had started after his 
service in Saudi Arabia.  At a December 1999 VA neurological 
examination, when asked about nerve injury, the veteran 
stated that after returning from Desert Storm, he had 
experienced frequent twitching of the muscles of both upper 
extremities.  He had not noticed twitching of muscles 
anywhere else.  No nerve injury was found on examination.  
The examiner found the veteran's history consistent with the 
presence of benign fasciculations which were of no clinical 
significance.  

VA outpatient treatment records dated in March 2000 noted 
complaints of twitching of the left arm and legs which had 
started 12 to 18 months earlier.  The assessment was movement 
disorder, question of Huntington's disease.

The veteran was seen in May 2000 by a private neurologist, 
L.R., M.D., for a progressive movement disorder involving 
primarily an elevation of the right shoulder in random jerky 
movements.  Dr. R. stated that the jerking was quite evident 
on a video made by the veteran's wife but was more 
intermittent at the time of the examination.  The examination 
was essentially normal except for the twitching.  The 
impression was movement disorder of uncertain etiology.

At the October 2001 travel board hearing, the veteran stated 
that after his retirement from service the jerking of his 
right shoulder worsened and that it began to involve other 
extremities.  He stated that he used to kick his wife and 
that he remained in denial that the problem existed until he 
saw a video prepared by his wife.  He stated that his 
physicians had given him a disorder of paradoxical limb 
movement disorder (PLMD).  He submitted into the record a 
copy of his wife's video.  The Board has reviewed the video 
as part of the preparation of the present decision.  

The veteran underwent a VA neurology examination in July 
2002.  Upon review of the evidence of record and current 
examination results, the examiner stated the opinion that the 
veteran most likely had periodic leg movements with sleep 
associated with restless leg movement.  He considered the 
history to be most consistent with this movement disorder and 
it appeared that such disorder began while the veteran was in 
the military.  

Analysis  

Initial matters

The issue developed and certified for appeal has been 
characterized for adjudicative purposes as involving a nerve 
injury.  However, no nerve trauma is documented or 
specifically claimed by the veteran, and post service medical 
records have shown impressions and clinical assessments of a 
neurological disability of a nontraumatic nature.  In 
essence, the veteran seeks service connection for a  
neurological disorder, characterized by twitching.  The Board 
has recharacterized the issue accordingly as entitlement to 
service connection for a movement disorder.

This issues has also been developed for appellate purposes 
due to the veteran's contention that his claimed disability 
is related to his Persian Gulf service.  The veteran's belief 
that the disorder is the result of exposure to toxic 
substances during service in the Persian Gulf War is not 
competent evidence of such relationship.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [a lay person can 
provide probative eye-witness evidence of  visible symptoms 
but is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training, or education].  There is no competent evidence 
which related the veteran's neurological problems to his 
Persian Gulf service.  Accordingly, the Board is not deciding 
this claim on the basis of the veteran's Persian Gulf 
service.  

Discussion

Under the applicable law and regulations, as interpreted by 
the Court, to establish service connection for a disability, 
the evidence must show (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service and, (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran's service medical records show that complaints of 
spasm or twitching were reported at the time of the veteran's 
examination for retirement from service.  The veteran 
subsequently complained of twitching at his initial VA 
examination in December 1999, when the complaints were 
dismissed as benign fasciculations of no clinical 
significance.  Beginning in early 2000, the veteran underwent 
further evaluation of worsening symptomatology.  The record 
does not establish a consistent diagnosis, but several 
physicians have classified the symptoms under the broad 
heading of an [involuntary] movement disorder, a diagnosis 
that suffices for service connection purposes.  

The July 2002 VA neurological examination is favorable to the 
claim, since it finds that the onset of the disorder occurred 
during military service.  This finding is consistent with the 
veteran's complaints of twitching at the time of discharge.  
Since the nexus requirement has been satisfied on this basis, 
the record provides a proper basis for the granting of 
service connection, notwithstanding that the disorder does 
not qualify for service connection as an undiagnosed illness.  

Accordingly, the Board finds that a preponderance of the 
evidence of record establishes that the veteran has a 
movement disorder that had its onset during active military 
service.  The criteria for the granting of service connection 
are satisfied, and the claim is allowed.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, 
including disability claimed as a manifestation of an 
undiagnosed illness.

Factual background  

Service department medical records show that in January 1992 
the veteran was given medication for flatulence.  On a 
Persian Gulf examination in October 1994 the veteran 
characterized his current health as good except for certain 
complaints which included a gas problem.  In a supplemental 
questionnaire he reported having had diarrhea and stomach 
pain as a possible side effect of taking Pyridostigmine 
Bromide tablets in the Persian Gulf, though he noted that the 
problems could have resulted from food.  He also reported a 
weight loss since 1991.  The abdomen and viscera were 
reported as normal on examination for retirement.  

The veteran underwent a general medical examination in 
December 1999 at which time he complained of having had gas 
for 10 years.  An upper gastrointestinal intestinal series 
was normal.  The diagnosis was gastrointestinal disease not 
found.

In his October 2001 travel board hearing testimony, the 
veteran stated that while in Saudi Arabia he had experienced 
severe diarrhea and inability to keep food down and that at 
Fort Sill he had undergone an endoscopy.  

Pursuant to its own development procedures, the Board 
obtained a report of a November 2000 VA gastrointestinal 
consultation at which it was reported that the veteran had 
had epigastric pain and episodes of melanotic stool.  A six 
to seven-year history of acid reflux was noted.  The veteran 
was referred for an elective esophagogastroduodenoscopy and 
biopsy, which disclosed Barrett's esophagus of 2 centimeters 
in length just above the gastroesophageal junction.  The 
gastroesophageal junction, stomach and duodenum appeared 
normal.  The clinical impression was Barrett's esophagus.  

The veteran underwent a VA gastrointestinal examination in 
July 2002.  The examiner reviewed the entire record.  The 
diagnosis was gastroesophageal reflux.  He commented that it 
was "certainly more likely than not that [the veteran's] 
esophageal reflux started in 1991, when he was in the 
military service."

Analysis  

As noted above, in order for service connection to be 
granted, three elements must be satisfied: (1) a current 
disability; (2) in-service incurrence; and (3) medical nexus.  
See Hickson, supra.

With respect to element (1), current disability, and element 
(2), in-service incurrence, there were various 
gastrointestinal complaints voiced by the veteran during 
service.  The Board's attempts to procure the report of an 
endoscopy reported by the veteran to have been performed at 
Fort Sill during service to evaluate the veteran's 
gastrointestinal complaints were unsuccessful.  However, the 
esophagogastroduodenoscopy performed in November 2000, only 
14 months after separation showed Barrett's esophagus.  The 
consultation record noted a history of reflux symptoms of six 
to seven-years' duration.  In the opinion of the Board, based 
on this evidence both element (1) and element (2) have been 
satisfied.

With respect to Hickson element (3), medical nexus, the July 
2002 examination resulted in a medical opinion to the effect 
that it was "certainly" more than likely that the reflux 
started in 1991.  The opinion was based on a review of the 
entire record and is not contradicted by any other medical 
opinion.  As a result of that opinion, the preponderance of 
the evidence of record supports the granting of service 
connection for gastroesophageal reflux disease.

Additional comment   

The award of service connection for gastroesophageal reflux 
disease is based on a finding of direct service incurrence of 
a disability having a known diagnosis.  The record does not 
disclose the presence of a current chronic disability of the 
gastrointestinal system separate and apart from 
gastroesophageal reflux which constitutes a manifestation of 
an undiagnosed illness.  In addition, there is no medical 
evidence which links the veteran's gastroesophageal reflux 
disease to an undiagnosed illness.  Accordingly, the Board 
specifically does not find that the veteran's disability is 
related to an undiagnosed illness. 


ORDER

Service connection for a movement disorder involving the 
veteran's extremities, neck and shoulders is granted.

Service connection for gastroesophageal reflux disease is 
granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

